Exhibit Index EXHIBIT NO. (99) Press release, dated April 29, 2010 issued by Franklin Electric Co., Inc. EXHIBIT 99 ADDITIONAL EXHIBITS Press Release For Immediate ReleaseFor Further Information Refer to:John J. Haines 260-824-2900 FRANKLIN ELECTRIC ANNOUNCES 95 PERCENT INCREASE IN FIRST QUARTER EARNINGS PER SHARE BEFORE RESTRUCTURING CHARGES Bluffton, Indiana – April 29, 2010 - Franklin Electric Co., Inc. (NASDAQ:FELE) reported first quarter 2010 diluted earnings per share of $0.31, an increase of 82 percent compared to 2009 first quarter earnings per share of $0.17. Earnings per share before restructuring charges were $0.37, an increase of 95 percent compared to the prior year. First quarter 2010 sales were $160.0 million, an increase of 7 percent compared to 2009 first quarter sales of $149.8 million. Scott Trumbull, Franklin Chairman and Chief Executive commented: “We are pleased with our first quarter sales and earnings improvement.Water Systems revenues grew by about 17 percent versus the first quarter of 2009 with broad based volume improvements across our global business units.Water Systems sales in Latin America, Asia Pacific and Southern Africa represented about 35 percent of our total Water Systems sales and grew by 34 percent versus the first quarter of 2009.Along with these revenue increases we also had an 80 percent improvement in the Water
